t c memo united_states tax_court susan kay dowell petitioner v commissioner of internal revenue respondent docket no filed date susan kay dowell pro_se steven w labounty for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether petitioner pursuant to sec_6015 is entitled to innocent spouse relief with respect to her and federal_income_tax liabilities unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended findings_of_fact petitioner and reginald bracy mr bracy were married in and resided in salina kansas petitioner was employed as a hairdresser and mr bracy worked as an equipment specialist for a food services company in petitioner and mr bracy moved to california while in california petitioner and mr bracy lived together and struggled to find employment to help pay living_expenses during this period mr bracy requested a distribution of dollar_figure from his individual_retirement_account ira mr bracy was the only individual authorized to draw upon the account after receiving the distribution mr bracy informed petitioner but he did not tell her the amount of the distribution in petitioner and mr bracy moved back to kansas where both found employment during petitioner earned wages of dollar_figure from three different employers who withheld dollar_figure of federal_income_tax and mr bracy earned wages of dollar_figure from two employers who withheld dollar_figure of federal_income_tax in addition mr bracy withdrew dollar_figure from an ira petitioner and mr bracy filed their joint federal_income_tax return relating to on date on this return they failed to report the dollar_figure ira distribution petitioner and mr bracy’s joint federal_income_tax return relating to was filed on date mr bracy signed the return but petitioner did not petitioner did however intend to file a joint_return on this return they reported but failed to pay an income_tax balance of dollar_figure throughout their marriage mr bracy abused petitioner both physically and emotionally and on date they divorced pursuant to the divorce decree petitioner and mr bracy were each responsible for one-half of their tax_liability in a notice_of_deficiency dated date respondent determined that petitioner and mr bracy were liable for dollar_figure of tax and a dollar_figure sec_6662 accuracy-related_penalty relating to petitioner on date paid dollar_figure ie half of the outstanding liability on date petitioner timely sent respondent a form_8857 request for innocent spouse relief relating to and on date petitioner untimely filed her individual_income_tax_return relating to she had refrained from filing the return while trying to settle outstanding issues relating to her and mr bracy’s and tax_liabilities on date respondent issued petitioner a notice_of_determination denying her request for innocent spouse relief relating to both years respondent denied the request because he determined that petitioner knew or had reason to know of the source of the understatement benefited from the income and would not suffer economic hardship respondent denied the request relating to because he determined that petitioner knew or had reason to know of the underpayment the underpayment was not solely attributable to mr bracy petitioner knew or had reason to know that mr bracy would not pay his half of the liability petitioner had not been in compliance with federal_income_tax laws and payment of the liability would not create economic hardship on date petitioner while residing in carthage illinois filed her petition with the court opinion married taxpayers may elect to file a joint federal_income_tax return sec_6013 each spouse filing the return is jointly and severally liable for the accuracy of the return and the entire tax due sec_6013 pursuant to sec_6015 however a taxpayer may seek relief from joint liability with respect to the understatement petitioner contends she is entitled to relief from liability pursuant to sec_6015 c or f to qualify for relief pursuant to sec_6015 the requesting spouse must establish that a joint_return was filed there was an understatement_of_tax attributable to erroneous items of the nonrequesting spouse at the time of signing the return the spouse seeking relief did not know and had no reason to know of the understatement the requesting spouse seeks relief within years of the first collection activity relating to the liability and taking into account all the facts and circumstances it is inequitable to hold the spouse seeking relief liable for the deficiency in tax attributable to the understatement sec_6015 sec_6015 permits a requesting spouse to seek relief from joint liability and elect to allocate a deficiency to a nonrequesting spouse if the following conditions are met a joint_return was filed at the time of the election the requesting spouse was separated or divorced from the nonrequesting spouse the requesting spouse sought relief within years of the first collection activity relating to the liability and the requesting spouse did not have actual knowledge at the time of signing the joint_return of the item giving rise to the deficiency sec_6015 mr bracy did not tell petitioner the amount of the distribution she did however sign the return ie which did not report the ira distribution after mr bracy told her he had withdrawn funds from his ira thus she had actual knowledge of the understatement as well as actual knowledge of the item ie mr bracy’s withdrawal from his ira that gave rise to the deficiency see 115_tc_183 stating that the knowledge standard for purpose of sec_6015 is an actual and clear awareness of the existence of the item giving rise to the deficiency affd 282_f3d_326 5th cir accordingly petitioner is not entitled to relief from the liability pursuant to sec_6015 or c petitioner contends in the alternative that she is entitled to relief pursuant to sec_6015 sec_6015 provides that the commissioner is granted discretion to award relief from joint_and_several_liability if the facts and circumstances indicate that it would be inequitable to hold the requesting spouse liable for the deficiency pursuant to an abuse_of_discretion standard we defer to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact see 120_tc_137 118_tc_106 affd 353_f3d_1181 10th cir respondent denied petitioner’s request for relief relating to we agree with respondent petitioner knew of the distribution did not establish economic hardship benefited from the enjoyment of the income and did not act with reasonable_cause and good_faith with respect to the filing of her return thus she is not entitled to relief pursuant to sec_6015 with respect to respondent also denied petitioner’s request for relief revproc_2003_61 2003_2_cb_296 provides a list of factors that the commissioner will weigh in making his determination relating to innocent spouse relief including marital status abuse significant benefit the nonrequesting spouse’s legal_obligation knowledge or reason to know compliance with income_tax laws and economic hardship we address each of respondent’s conclusions at the time of her request petitioner was divorced from mr bracy during the marriage mr bracy abused petitioner and she derived no significant benefit from use of the funds giving rise to the underpayment in addition mr bracy had a legal_obligation pursuant to the divorce decree to pay his half of the liability thus these factors weigh in petitioner’s favor respondent concluded that petitioner knew or had reason to know of the underpayment the notice_of_determination states that petitioner reviewed the return before signing but said she did not know money was owing even though it was shown we note that revproc_2003_61 2003_2_cb_296 superseded revproc_2000_15 2000_1_cb_447 revproc_2003_61 supra is effective for requests for relief under sec_6015 which were filed on or after date and for requests for such relief which were pending on and for which no preliminary determination_letter had been issued as of that date revproc_2003_61 sec c b pincite on the return the notice_of_determination is erroneous because petitioner did not sign the return in addition petitioner was not aware that any_tax was due until she filed individual tax returns for later years furthermore mr bracy handled all tax matters for the couple and did not inform petitioner of financial matters thus petitioner did not know or have reason to know of the underpayment respondent concluded that the underpayment was not solely attributable to mr bracy while both petitioner and mr bracy earned wages during the notice_of_determination notes that she had income of dollar_figure but only had withholding of dollar_figure in fact petitioner earned wages of only dollar_figure and had dollar_figure of federal_income_tax withheld in addition the notice_of_determination failed to take into account a dollar_figure distribution from mr bracy’s ira again the notice_of_determination misstates the facts respondent correctly concluded however that payment of the outstanding liability relating to would not create an economic hardship for petitioner and that petitioner’s failure_to_file her income_tax return in a timely manner demonstrated a lack of good_faith in complying with federal_income_tax laws respondent repeatedly misstated facts and failed to properly weigh evidence in making his determination his determination did not have a sound basis in fact on balance the factors respondent considered weighed in favor of granting petitioner innocent spouse relief respondent abused his discretion in denying petitioner relief from liability and it would be inequitable to hold petitioner responsible for the liability accordingly she is entitled to relief pursuant to sec_6015 from the outstanding balance of the underpayment contentions we have not addressed are irrelevant moot or meritless an appropriate decision will be entered
